DILLON, Circuit Judge.
Under the treaty and the legislation of congress applicable to the lands patented to the Miami Indians, it is our opinion that, as to the mode of alienation so long as the title remained in the patentees, the laws of the state had no application or operation. This is obvious from Case of Kansas Indians, 5 Wall. [72 U. S.] 737, 757, 759. The regulations of the secretary of the interior in respect to the mode of alienation of these lands have, been introduced in evidence; and the sale and conveyance to the defendant were made in conformity with those regulations and were approved by the secretary. whose approval appears on the deed. If the guardian of the minor had been appointed by the council of the Indians and the sale and deed had been approved by the secretary, it would have been sufficient. It is objected that the sale in question is void because the probate court did not require a bond of the guardian before making the sale; this objection might or might not be good if the validity of the sale depended upon the laws of the state, but it does not. Judgment for the defendant.
See Gray v. Coffman [Case No. 5,714]; Hicks v. Butrick [Id. 6,458].